DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 3, 6, 10, 11, 13, 17, 18 and 20 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Brezni, et al (U.S. Patent 7,847,210 B2).
	Regarding claim 3, Brezni discloses a demountable inductively coupled plasma torch holder comprising:
	An inner torch body comprising an inner tube (10) coupled to an inner tube base (11);
	An outer torch body comprising an outer tube (24) coupled to an outer tube base (28);
	A torch holder (2) configured to receive the inner torch base and the outer torch base (Figs. 1b and 1c);
 Wherein the inner tube and the outer tube define an annular region when the torch holder retains the inner torch base and the outer torch base (Fig. 1b).
	Regarding claim 6, Brezni discloses wherein the torch holder defines an outer gas inlet (34), wherein the outer gas inlet is in fluid communication with the annular region.
	Regarding claim 10, Brezni discloses wherein the outer tube does not comprise a taper (Figs. 1a and 1b).
	Regarding claim 11, Brezni discloses wherein the inner tube base and the outer tube base are each separately demountable from the torch holder (Fig. 1c).
	Regarding claim 13, Brezni discloses wherein the inner torch base and outer torch base are configured to be connected by a fastener (Fig. 1c).
	Regarding claim 17, Brezni discloses wherein the outer tube does not comprise a hole for extending an electrode into the outer tube (Fig. 1c).
	Regarding claim 18, Brezni discloses a gas supply manifold (36) configured to receive the torch holder.
Regarding claim 20, Brezni discloses wherein the torch holder defines an outer gas inlet (34), wherein the outer gas inlet is in fluid communication with the annular region and with an outer gas flow region of the gas supply manifold (Fig. 1c).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1 is/are rejected under 35 U.S.C. 103 as being unpatentable over Uhm, et al (KR 10-1715340; cited in IDS, copy in IFW) in view of Brezni.
Regarding claim 1, Uhm discloses an ICP torch box comprising an ICP torch holder assembly (paragraph 0218 of machine translation); an ICP load coil comprising an annular fin (Fig. 6, elements 241, 246; paragraph 0047 of machine translation); and an external ignition device that ignites a plasma by dielectric barrier discharge (paragraph 0073 of machine translation).
Uhm does not teach a demountable ICP torch holder assembly; however, Brezni teaches such a demountable ICP torch holder assembly (Figs. 1b and 1c). It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to use a demountable ICP torch holder assembly as taught by Brezni in Uhm’s apparatus, because doing so would allow the ICP torch to be easily taken apart for maintenance.
Allowable Subject Matter
Claim 2 is allowed.
The following is an examiner’s statement of reasons for allowance: The prior art fails to teach wherein the annular fin is contiguous for at least an eighth of a turn of the cylindrical coil; wherein the ICP load coil predominantly comprises a metal or alloy that has a lower rate of oxidization during operation than copper; the ignition device comprising a first high voltage transformer coupled to a first electrode, a second high voltage transformer coupled to a second electrode, wherein the first and second electrodes are positioned on opposite sides of the outer tube and within 5 mm of the outer tube.
Claims 4, 5, 7-9, 12, 14-16 and 19 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  Regarding claims 4 and 5, Brezni’s outer and inner tubes are not detachable from their respective bases. Regarding claims 7-9, the prior art fails to teach wherein the outer tube base defines three or more holes positioned to provide fluid communication between the outer gas inlet and the annular region, wherein the three or more holes are oriented to create a vortex flow. Regarding claim 12, Brezni’s inner tube base and outer tube base are not permanently joined to each other (Fig. 1c). Regarding claim 14, the prior art fails to teach wherein the torch holder comprises a thermally conductive element positioned to heat an injector. Regarding claims 15 and 16, the prior art fails to teach wherein a metal is the predominant material of the torch holder. Regarding claim 19, the prior art fails to teach wherein the torch holder comprises a pin to align its position with the gas supply manifold, and wherein twisting the torch holder allows removal of the torch holder from the gas supply manifold.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL P MASKELL whose telephone number is (571)270-3210. The examiner can normally be reached M-F 10A-6P.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Kim can be reached on 571-272-2293. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MICHAEL MASKELL/Primary Examiner, Art Unit 2881                                                                                                                                                                                                        29 September 2022